Order entered September 30, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01547-CR

                           TIMOTHY SCOTT HARRIMAN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. F94-01553-ML

                                            ORDER
          The Court REINSTATES the appeal.

          On July 30, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On September 29, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the July 30,

2014 order requiring findings.

          We GRANT the September 29, 2014 extension motion and ORDER appellant’s brief

filed as of the date of this order.

          No hearing was conducted on the motion for post-conviction DNA testing at issue in this

appeal.     However, appellant’s brief cites to the reporter’s record of the underlying trial.

Accordingly, we DIRECT the Clerk of this Court to transfer the clerk’s and reporter’s records
from the appeal of cause no. 05-94-00905-CR, styled Timothy Harriman v. The State of Texas,

into the above appeal.

       We further DIRECT the Clerk to file a copy of this order in cause no. 05-94-00905-CR.


                                                  /s/    LANA MYERS
                                                         JUSTICE